Exhibit 10.3

APPENDIX X

Agency Code: 12000 Contract No.: C-014386
Period: October 1, 1997 – December 31, 2005 Funding Amount for Period:
$82,410,771

This is an AGREEMENT between THE STATE OF NEW YORK, acting by and through the
Department of Health, having its principal office at Corning Tower, Empire State
Plaza, Albany, NY, (hereinafter referred to as the STATE), and WellCare of New
York, Inc. hereinafter referred to as the CONTRACTOR), for modification of
Contract Number C-014386 as reflected in the attached provisions to
Section I.B.1. of the Agreement and Appendices E and L, and to extend the period
of the contract through December 31, 2005.

All other provisions of said AGREEMENT shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this AGREEMENT as of the
dates appearing under their signatures.

     
     
       
 
   
CONTRACTOR SIGNATURE
  STATE AGENCY SIGNATURE
 
   
By:      /s/ TODD S. FARHA     
  By:     Judith Arnold     
 
   
 
   
     Todd s. Farha     
  Judith Arnold
 
   
Printed Name
  Printed Name
 
   
Title:     President & CEO     
  Title: Deputy Commissioner
 
 

 
  Division of Planning, Policy, & Resource Development
 
   
Date:      7/1/05     
  Date:     7/27/05     
 
   
 
   
 
  State Agency Certification:
 
  “In addition to the acceptance of this contract, I also certify that

original copies of this signature page will be attached to all other

exact copies of this contract.”

     

         
STATE OF FLORIDA
  ) SS.:
 
    )  

County of _Hillsborough     )

On the 1st day of July 2005, before me personally appeared Todd S. Farha, to me
known, who being by me duly sworn, did depose and say that he resides at Tampa,
Florida, that he/she is the President & CEO of the WellCare of New York, Inc.,
the corporation described herein which executed the foregoing instrument; and
that he signed his name thereto by order of the board of directors of said
corporation.

(Notary) Kathleen R. Casey

STATE COMPTROLLER SIGNATURE

     
_Patricia M. O’Donnell     
  Title: For the State Comptroller
 
   
 
  Date: _9/2/05     
 
   
 
   

1

STATE OF NEW YORK
AGREEMENT

Section I.B.1. is revised to read as follows:

I. Conditions of Agreement

B.1. This AGREEMENT is extended through December 31, 2005.

2

APPENDIX E
Financial Information

Section A is revised to read as follows:

A. WellCare of New York, Inc. shall receive, for the period July 1, 2005 through
December 31, 2005, an amount up to, but not to exceed, $5,700,000 to provide and
administer a Child Health Plus program for uninsured children in the counties
identified in Appendix A-2, Section II.B.1 of this AGREEMENT or as modified by
the STATE. Payment of this amount is based on the CONTRACTOR meeting the
responsibilities provided in this AGREEMENT.

Additional Premium Information:

For Bronx, Kings, New York and Queens county(ies):

The total monthly premium shall be: $120.84

The State share of the total monthly premium shall be $120.84 or the total
monthly premium for children in families with gross household income less than
160% of the federal poverty level and children who are American Indians or
Alaskan Natives (AI/AN).

The State share of the total monthly premium shall be $111.84 or the total
monthly premium minus $9 for children in families with gross household income
between 160% and 222% of the federal poverty level with a maximum of $27 per
month per family. The State share is the total monthly premium less $9 for each
of the first three children. For additional children, the State share is the
total monthly premium.

The State share of the total monthly premium shall be $105.84 or the total
monthly premium minus $15 for children in families with gross household income
between 223% and 250% of the federal poverty level with a maximum of $45 per
month per family. The State share is the total monthly premium less $15 for each
of the first three children. For additional children, the State share is the
total monthly premium.

For Dutchess, Orange, Sullivan, Rockland and Ulster county(ies):

The total monthly premium shall be: $109.14

The State share of the total monthly premium shall be $109.14 or the total
monthly premium for children in families with gross household income less than
160% of the federal poverty level and children who are American Indians or
Alaskan Natives (AI/AN).

The State share of the total monthly premium shall be $100.14 or the total
monthly premium minus $9 for children in families with gross household income
between 160% and 222% of the federal poverty level with a maximum of $27 per
month per family. The State share is the total premium less $9 for each of the
first three children. For additional children, the State share is the total
monthly premium.

The State share of the total monthly premium shall be $94.14 or the total
monthly premium minus $15 for children in families with gross household income
between 223% and 250% of the federal poverty level with a maximum of $45 per
month per family. The State share is the total premium less $15 for each of the
first three children. For additional children, the State share is the total
monthly premium.

For Albany, Columbia, Greene, Rensselaer county(ies):

The total monthly premium shall be: $108.15

The State share of the total monthly premium shall be $108.15 or the total
monthly premium for children in families with gross household income less than
160% of the federal poverty level and children who are American Indians or
Alaskan Natives (AI/AN).

The State share of the total monthly premium shall be $99.15 or the total
monthly premium minus $9 for children in families with gross household income
between 160% and 222% of the federal poverty level with a maximum of $27 per
month per family. The State share is the total premium less $9 for each of the
first three children. For additional children, the State share is the total
monthly premium.

The State share of the total monthly premium shall be $93.15 or the total
monthly premium minus $15 for children in families with gross household income
between 223% and 250% of the federal poverty level with a maximum of $45 per
month per family. The State share is the total premium less $15 for each of the
first three children. For additional children, the State share is the total
monthly premium.

In the absence of an approved premium modification by the Department of Health
and State Insurance Department, the premium above or subsequent premium approved
(whichever is in effect) shall continue as the State’s subsidy through
December 31, 2005.

Appendix L
Privacy and Confidentiality

Section II is revised as follows:

II. Effective April 14, 2003, the CONTRACTOR shall comply with the following

agreement:

Federal Health Insurance Portability and Accountability Act (HIPAA)
Business Associate Agreement (“Agreement”)

This Business Associate Agreement between the New York State Department of
Health and WellCare of New York, Inc., hereinafter referred to as the Business
Associate, is effective on

April 14, 2003 to December 31, 2005.

3